Title: From Thomas Jefferson to Robley Dunglison, 29 June 1825
From: Jefferson, Thomas
To: Dunglison, Robley


Sir
Monticello
June 29. 25.
I have duly recieved your letter of the 28th covering a petition to which the names of many of the Students of the University are underwritten, asking for a vacation from the 4th of July for the space of ten days or more, at the discretion of the FacultyBy the act of the Legislature establishing the University it’s government is committed to a board of Visitors with authority to establish rules for that purpose. among the rules established by them is that which declares there shall be one vacation only in the year, and that that shall be from the 15th of Dec. to the last day of January. this statute can be repealed or suspended by the Board of Visitors only, and consequently it is not in my power, a single member of that board, to authorise a dispensation with it. it’s object was to avoid the common abuse by which two or three months of the year are lost to the Students, under the name of Vacations, the thread of their studies is broken, and more time still to be expended in recovering it. this loss, at their ages from 16. and upwards, is irreparable to them. time will not suspend it’s flow during these intermissions of study. the regulation was established by the Visitors with a single eye to the good of the Students; and my confidence in the discretion of those of the University, grounded on the correctness of their conduct hitherto, is too firmly fixed, to doubt their willing acquiescence in what has been done for them alone. repeating therefore my incompetence to the dispensation proposed, with assurances that the part I take in the affairs of the University is with the sole view of rendering them worthy in themselves, valuable members of society, and fit successors of their fathers in the government of their country. I pray you to accept for the Faculty and yourself the tender of my great esteem and respect.
						Th: Jefferson